DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 18, 19, 23, 28, 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US 5,496,283).
With regard to claim 18, Alexander discloses A device (Fig. 1) for dosed dispensing of an infusion fluid to a patient, comprising: a fluid vessel (5) to accommodate the infusion fluid (Col 3, lines 10-20); a patient access (2); an infusion line (4) having an overall length, defined by a first end (end connected to fluid vessel 5) and a second end (end connected to patient access at 2), arranged between the fluid vessel and the patient access during use of the device (As shown in Fig. 1), at least a section of the overall length of the infusion line having a predefined inner diameter and a predefined length (inherent in any fluid line); wherein the fluid vessel, the infusion line and the patient access are in fluid communication with one another (Fig. 1); wherein the device is configured to dispense an amount of infusion fluid from the fluid vessel through the infusion line to the patient access over a predetermined time period in a manner dependent on a predefined height at which the fluid vessel is arranged above the patient access (Col 3, lines 10-20); and wherein a flow of the infusion fluid through the overall infusion line length is regulated only by the section of the overall infusion line length having the predefined inner diameter and the predefined length itself without an additional regulation device positioned along the overall infusion line length to regulate the flow of the infusion fluid through the infusion line (no pumping or 
With regard to claim 19, Alexander discloses wherein the infusion vessel (5) and the infusion line 4) are inextricably linked to each other (Fig. 1). 
With regard to claim 23, Alexander discloses wherein the fluid vessel (5) is an infusion bag (see Fig. 1). 
With regard to claim 28, Alexander discloses wherein the patient access is a peripheral venous catheter or a central venous catheter or an enteral access (Col 1, lines 14-22).
With regard to claim 29, Alexander discloses wherein the patient access (2) is inextricably linked with the infusion line (4). 
With regard to claim 30, Alexander discloses wherein the device is a single-use device configured for one-time use (any device can be configured for a one-time use situation in which it can be disposed after use). 
With regard to claim 31, Alexander discloses wherein a surface within the infusion line is hydrophilic or hydrophobic (the line 4 would inherently be categorized in one of the two categories as these two categories are opposite of each other and the line would necessarily need to be one of the two). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Bazzato (US 4,306,976).
With regard to claim 24, Alexander teaches the claimed invention except for the line being free of air. 
 Bazzato teaches wherein the fluid vessel (1) and the infusion line are free of air (Col 1, lines 46-66).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the line free of air as taught by Bazzato for the purpose of to prevent contamination and reduce risk when delivering to the patient (Col 1, linse 46-66).

Claim 20, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Edwards (US 4,116,646). 
With regard to claim 20, Alexander discloses the claimed invention except for a filter. 
Edwards teaches a similar type device (fig. 1) including a fluid vessel (28), a fluid line (32/34) and a patient access location (at the end of 34) and  further comprises a filter (10) arranged between the fluid vessel (28) and the infusion line (34) to filter infusion fluid accommodated in the fluid vessel (Col 1, line 38 to Col 2, line 2). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the filter as taught by Edwards for the purpose of preventing gas, such as air, from building up in the fluid line (Col 1, line 38 to Col 2, line 2). 
With regard to claim 25, Alexander disclose the claimed invention except for a vent. 
Edwards teaches wherein the device comprises a vent (26, membrane, Col 3, line 65-67). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the vent as taught by Edwards for the purpose of preventing gas, such as air, from building up in the fluid line (Col 1, line 38 to Col 2, line 2). 
With regard to claim 26, Alexander discloses the claimed invention except for the vent. 
Edwards teaches wherein the vent (26) is provided by a venting valve (22c). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the vent as taught by Edwards for the purpose of preventing gas, such as air, from building up in the fluid line (Col 1, line 38 to Col 2, line 2). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283).
With regard to claim 21, Alexander discloses dispensing the infusion fluid over several hours (Col 1, lines 23-30). However, Alexander does not explicitly disclose delivering 1 litre in 24 hours to about 1 litre in 3 hours. 
However, it would be prima facie obvious for one of ordinary skill in the art to modify the delivery parameters to be within the range of about 1 litre in 24 hours to 1 litre in 3 hours because do so would not alter the overall function of the device. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Amisar et al. (US 2007/0235623).
With regard to claim 22, Alexander discloses the claimed invention including a bag that can be hung by a pole. 
However, Alexander does not explicitly disclose the height at which the bag is hung. 
Amisar teaches a similar device having a fluid vessel (2, Fig. 6a/6b), an infusion line (extending at 4) and further teaches a pole (12 for hanging the fluid vessel at a height in the range of about 60cm to about 80cm ([0003]). 
 Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the specific height for hanging the fluid vessel as taught by Amisar for the purpose of providing enough pressure to deliver through the fluid line by gravity alone ([0003]). 

Claim 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Gordon et al. (US 3,425,415).
With regard to claim 32, Alexander discloses the claimed invention except for a scale. 
Gordon teaches a similar device having a fluid vessel (Fig. 1, element 12), an infusion line (13) leading to a patient access location (at 14). Gordon further teaches a scale (34/22)  which is usable to determine the weight of the fluid vessel (Col 3, lines 2-43). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the scale as taught  by Gordon for the purpose of measuring dosage of fluids out of the container (Col 3, lines 2-43). 
With regard to claim 33, Alexander discloses the claimed invention except for a scale. 
Gordon teaches wherein the scale has a display device (34 includes markings that can be seen by a user). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the scale as taught  by Gordon for the purpose of measuring dosage of fluids out of the container (Col 3, lines 2-43). 
With regard to claim 34, Alexander discloses the claimed invention except for a display device. 
Gordon teaches wherein the display device is configured to display a weight of the fluid vessel arranged at the scale and/or display a fluid amount of the fluid vessel arranged at the scale (Col 3, lines 2-43). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the scale as taught  by Gordon for the purpose of measuring dosage of fluids out of the container (Col 3, lines 2-43). 
With regard to claim 35, Alexander discloses the claimed invention except for explicit teaching an adjustable height stand. 
Gordon teaches wherein the device comprises an adjustable height stand (17) configured to adjust the height of the fluid vessel above the patient (Col 2, lines 39-59). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the stand as taught by Gordon for the purpose of hanging the container at a height above the patient for delivery into the patient (Col 2, lines 39-59). 
With regard to claim 36, Alexander discloses the claimed invention except for the stand. 
Gordon teaches wherein the adjustable height stand (17) configured to adjust the height of the fluid vessel above the patient access as a function of the weight of the fluid vessel, such that the time period in which the infusion fluid is administered to the patient access is adjusted (as fluid is delivered the container becomes lighter and is therefore moves upward through the stand device (16) thereby regulating the height and fluid flow of the medication towards the patient (Col 2, lines 39-59; Col 3, lines 2-43). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the stand as taught by Gordon for the purpose of hanging the container at a height above the patient for delivery into the patient (Col 2, lines 39-59). 
With regard to claim 37, Alexander discloses the claimed invention except for the stand. 
Gordon teaches wherein the weight of the fluid vessel is measurable in predefined intervals, such that the height is adjustable according to the weight change (col 2, line 39-59; Col 3, lines 2-43). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the stand as taught by Gordon for the purpose of hanging the container at a height above the patient for delivery into the patient (Col 2, lines 39-59). 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Lareau et al. (US 2012/0245563 A1).
With regard to claim 38, Alexander discloses A device (Fig. 1) for dosed dispensing of an infusion fluid to a patient, comprising: a fluid vessel (5) to accommodate the infusion fluid (Col 3, lines 10-20); a patient access (2); an infusion line (4) having an overall length, defined by a first end (end connected to fluid vessel 5) and a second end (end connected to patient access at 2), arranged between the fluid vessel and the patient access during use of the device (As shown in Fig. 1), at least a section of the overall length of the infusion line having a predefined inner diameter and a predefined length (inherent in any fluid line); wherein the fluid vessel, the infusion line and the patient access are in fluid communication with one another (Fig. 1); wherein the device is configured to dispense an amount of infusion fluid from the fluid vessel through the infusion line to the patient access over a predetermined time period in a manner dependent on a predefined height at which the fluid vessel is arranged above the patient access (Col 3, lines 10-20); and wherein a flow of the infusion fluid through the overall infusion line length is regulated only by the section of the overall infusion line length having the predefined inner diameter and the predefined length itself without an additional regulation device positioned along the overall infusion line length to regulate the flow of the infusion fluid through the infusion line (no pumping or fluid flow control mechanism are used to determine the flow rate. The only other structure is 9 but which only acts to hold the tube in place and is not considered a flow control mechanism), whereby volumetric flow rate of the infusion fluid from the fluid vessel to the patient is limited by the infusion line (Col 3, lines 10-20).
However, Alexander does not disclose a section of the infusion line having a predefined inner diameter, where the predefined inner diameter is less than a diameter of a further section of the infusion line. 
Lareau teaches a catheter having a second with a predefined inner diameter (Fig. 5, at 134) that is less than a diameter of a further section of the infusion line (at 135). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the changing inner diameter as taught by Lareau in order to change the flow dynamics within the infusion line and allow for optimization of the fluid flow ([0018]). 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Lareau et al. (US 2012/0245563 A1) and in further view of Meyer et al. (US 4,979,644).
With regard to claim 39, Alexander/Lareua teach the claimed invention except for the specific inner diameter. 
Meyer teaches a catheter having a diameter of 0.016 inches which is equivalent to 0.4054 mm (Col 3, lines 29-41) and discusses that the diameter is one of the parameters that is used to achieve a specific flow rate (Col 3, lines 29-41). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/Lareau with the specific inner diameter as taught by Meyer for the purpose of optimizing the flow rate for the desired purpose (Col 3, lines 39-41). 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Meyer et al. (US 4,979,644).
With regard to claim 40, Alexander/Lareua teach the claimed invention except for the specific inner diameter. 
Meyer teaches a catheter having a diameter of 0.016 inches which is equivalent to 0.4054 mm (Col 3, lines 29-41) and discusses that the diameter is one of the parameters that is used to achieve a specific flow rate (Col 3, lines 29-41). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/Lareau with the specific inner diameter as taught by Meyer for the purpose of optimizing the flow rate for the desired purpose (Col 3, lines 39-41). 


Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. Applicant argues that Alexander cannot be used as 102 reference as it does not anticipate all of the claimed features. Specifically Applicant states that a lack of teaching by Alexander of any kind of pumping mechanism or flow control mechanism does not explicitly infer that there is no flow control mechanism present. Applicant states that it is conjecture to conclude that just because there is no showing of these mechanism, that they do not exist. Further it is stated that a person of ordinary skill in the art may understand that a conventional intravenous arrangement may include a clamp to regulate flow. However, to say that it is possible for Alexander to used with a pump or flow control mechanism even though they do not mention or show such a structure, would also be considered conjecture. The office may only use what is shown and taught by the reference to read on the claims. Thus because Alexander does not mention or show any kind of flow restricting mechanism, it would be reasonable to conclude that one is not used in this case. It would also be inappropriate conjecture to conclude that a clamp or pump might be used with the device in Alexander even though one is not taught or even mentioned by Alexander. If Applicant wants to overcome the current rejection, further recitations regarding the structure and diameter of the catheter line or additional functional limitations would be needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783